EXHIBIT 10(A)
 
 
BANK ONE CORPORATION
STOCK PERFORMANCE PLAN
As Amended and Restated Effective February 20, 2001



--------------------------------------------------------------------------------

BANK ONE CORPORATION
STOCK PERFORMANCE PLAN
As Amended and Restated Effective February 20, 2001
 
1.    Purpose and History
 
The purpose of the BANK ONE CORPORATION Stock Performance Plan (the “Plan”) is
to provide incentives and rewards for selected employees of the Corporation and
its Subsidiaries (i) to support the execution of the Corporation’s business and
human resources strategies and the achievement of its goals and (ii) to
associate the interests of Employees with those of the Corporation’s
stockholders. The Plan was originally approved by the stockholders of First
Chicago NBD Corporation on May 10, 1996, assumed by Bank One Corporation on
October 2, 1998 and subsequently amended from time to time. The Plan as set
forth herein is an amendment and restatement, effective February 20, 2001, of
the Bank One Corporation Stock Performance Plan.
 
2.    Definitions
 
(a)  “Award” includes, without limitation, stock options (including incentive
stock options under Section 422 of the Code), stock appreciation rights,
performance share or unit awards, dividend or equivalent rights, stock awards,
restricted share or unit awards, or other awards that are valued in whole or
part by reference to, or are otherwise based on, the Corporation’s Common Stock
(“other Common Stock-based Awards”), all on a stand alone, combination or tandem
basis, as described in or granted under this Plan.
 
(b)  “Award Summary” means a written summary setting forth the terms and
conditions of each Award made under this Plan.
 
(c)  “Board” means the Board of Directors of the Corporation, excluding any
member who is an officer or Employee of the Corporation or who otherwise would
not be considered a “Non-Employee Director” within the meaning of Rule 16b-3 of
the Securities and Exchange Commission.
 
(d)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(e)  “Committee” means the Organization, Compensation and Nominating Committee
of the Board or such other committee of the Board as may be designated by the
Board from time to time to administer this Plan.
 
(f)  “Common Stock” means the Common Stock, par value $.01 per share, of the
Corporation.
 
(g)  “Corporation” means BANK ONE CORPORATION, a Delaware corporation.
 
(h)  “Employee” means an employee of BANK ONE CORPORATION or a Subsidiary.
 
(i)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(j)  “Fair Market Value” means the closing price of Common Stock as listed on
the New York Stock Exchange Composite Transaction Tape for the trading day
immediately preceding the valuation date (or, if no closing price is listed for
Common Stock on such date, the next immediately preceding date for which a
closing price is listed); provided, however, that the Committee may modify the
definition of Fair Market Value with respect to any particular Award.



2



--------------------------------------------------------------------------------

 
(k)  “Participant” means an Employee who has been granted an Award under the
Plan.
 
(l)  “Plan” means the BANK ONE CORPORATION Stock Performance Plan.
 
(m)  “Plan Year” means a twelve-month period beginning with January 1 of each
year.
 
(n)  “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Corporation has or obtains, directly or indirectly, an
ownership interest of at least 50% by reason of stock ownership or otherwise.
 
3.    Eligibility
 
Any Employee selected by the Committee is eligible to receive an Award. In
addition, the Committee may select those former Employees who have a consulting
arrangement with the Corporation or a Subsidiary whom the Committee determines
have a significant responsibility for the success and future growth and
profitability of the Corporation.
 
4.    Plan Administration
 
(a)  Except as otherwise determined by the Board, the Plan shall be administered
by the Committee. The Board, or the Committee to the extent determined by the
Board, shall periodically make determinations with respect to the participation
of Employees in the Plan and, except as otherwise required by law or this Plan,
the grant terms of Awards including vesting schedules, price, length of relevant
performance, restriction or option period, dividend rights, post-retirement and
termination rights, payment alternatives such as cash, stock, contingent awards
or other means of payment consistent with the purposes of this Plan, and such
other terms and conditions as the Board or the Committee deems appropriate.
 
(b)  The Committee shall have authority to interpret and construe the provisions
of the Plan and the Award Summaries and to make determinations pursuant to any
Plan provision or Award Summary. Any such interpretation or determination shall
be final and binding on all parties. No member of the Committee shall be liable
for any action or determination made in good faith, and the members shall be
entitled to indemnification and reimbursement in the manner provided in the
Corporation’s Restated Certificate of Incorporation, as it may be amended from
time to time.
 
(c)  The Committee may designate persons other than its members to carry out its
responsibilities under such conditions or limitations as it may set, other than
its authority with regard to Awards granted to Employees who are officers or
directors of the Corporation for purposes of Section 16 of the Exchange Act.
 
(d)  The Committee shall have the authority at any time prior to a Change of
Control (as defined in Section 12 below) to cancel Awards for reasonable cause
and to provide for the conditions and circumstances under which Awards shall be
forfeited.
 
5.    Stock Subject to the Provisions of this Plan
 
(a)  The stock subject to the provisions of this Plan shall be shares of
authorized but unissued Common Stock and shares of Common Stock held as treasury
stock, subject to adjustment in accordance with the provisions of Section 10,
and subject to Section 5(b) below, the total number of shares of Common Stock
available for grants of Awards in any Plan Year shall not exceed 2% of the
outstanding



3



--------------------------------------------------------------------------------

Common Stock as reported in the Corporation’s Annual Report on Form 10-K for the
fiscal year ending immediately prior to such Plan Year.
 
(b)  There shall be available for Awards under the Plan in any Plan Year, in
addition to shares available for grant under paragraph (a) of this Section 5,
all of the following: (i) any unused portion of the limit set forth in paragraph
(a) of this Section 5 for any prior Plan Year; (ii) shares represented by Awards
which are canceled, surrendered, forfeited, terminated, paid in cash or expire
unexercised; (iii) the excess amount of variable Awards which become fixed at
less than their maximum limitations; (iv) any shares of Common Stock that are
used to pay the purchase price or any withholding taxes associated therewith
upon the exercise of an option, to the extent such shares result in the grant of
a replacement option; provided, however, that the total number of shares of
Common Stock which may be available for Awards under the Plan Year may not
exceed 5% of the outstanding Common Stock as reported in the Corporation’s
Annual Report on Form 10-K for the fiscal year ending immediately prior to the
applicable Plan Year.
 
(c)  The exercise of an option or stock appreciation right granted in tandem
therewith will reduce proportionately the number of shares subject to the tandem
stock appreciation right or option. In addition, any shares ceasing to be
subject to the related option or right because of such reduction shall not
increase the number of shares of Common Stock available for future Awards
granted under the Plan. The grant of a performance or restricted share unit
Award shall be deemed to be equal to the maximum number of shares which may be
issued under the Award. Where the value of an Award is variable on the date it
is granted, the value shall be deemed to be the maximum limitation of the Award.
Awards payable solely in cash will not reduce the number of shares available for
Awards granted under the Plan.
 
6.    Awards Under this Plan
 
As the Board or Committee may determine, the following types of Awards and other
Common Stock-based Awards may be granted under this Plan on a stand alone,
combination or tandem basis:
 
(a)  Stock Option.    A right to buy a specified number of shares of Common
Stock at a fixed exercise price during a specified time, all as the Committee
may determine; provided that the exercise price of any option shall not be less
than 100% of the Fair Market Value of the Common Stock on the date of grant of
such Award; provided further that no more than 10,000,000 stock options and
stock appreciation rights in the aggregate (except that a stock option issued in
tandem with a stock appreciation right shall be counted as one stock option for
purposes of this maximum) may be granted to any Employee during any five-year
period.
 
(b)  Incentive Stock Option.    An Award in the form of a stock option which
shall comply with the requirements of Section 422 of the Code or any successor
Section of the Code as it may be amended from time to time. Subject to
adjustment in accordance with the provisions of Section 10, the aggregate number
of shares which may be subject to incentive stock option Awards under this Plan
shall not exceed 16,200,000 shares, subject in any Plan Year to the limitations
of Section 5 of this Plan.
 
(c)  Stock Appreciation Right.    A right to receive the excess of the Fair
Market Value of a share of Common Stock on the date the stock appreciation right
is exercised over the Fair Market Value of a share of Common Stock on the date
the stock appreciation right was granted; provided that no more than 10,000,000
stock options and stock appreciation rights in the aggregate (except that a
stock appreciation right issued in tandem with a stock option shall be counted
as one stock option for purposes of this maximum) may be granted to any
Participant during any five-year period.
 
(d)  Restricted and Performance Share.    A transfer of Common Stock to a
Participant, subject to such restrictions on transfer or other incidents of
ownership, or subject to specified performance



4



--------------------------------------------------------------------------------

standards, for such periods of time as the Committee may determine; provided
that no more than 5,000,000 performance shares (determined based upon the
maximum number of shares of Common Stock that may be earned) may be granted to
any Employee during any five-year period.
 
(e)  Restricted and Performance Share Unit.    A fixed or variable share or
dollar-denominated unit subject to conditions of vesting, performance and time
of payment as the Committee may determine, which are valued at the Committee’s
discretion in whole or in part by reference to, or otherwise based on, the Fair
Market Value of Common Stock and which may be paid in Common Stock, cash or a
combination of both.
 
(f)  Dividend or Equivalent Right.    A right to receive dividends or their
equivalent in value in Common Stock, cash or in a combination of both with
respect to any new or previously existing Award.
 
(g)  Stock Award.    An unrestricted transfer of ownership of Common Stock which
may only be made to Employees other than Employees who are officers or directors
of the Corporation for purposes of Section 16 of the Exchange Act.
 
(h)  Other Stock-Based Awards.    Other Common Stock-based Awards which are
related to or serve a similar function to those Awards set forth in this Section
6.
 
No Common Stock shall be issued pursuant to any Award unless consideration at
least equal to the par value thereof has been received by the Corporation in the
form of cash, services rendered or property.
 
The Committee may from time to time, establish performance criteria with respect
to an Award. The performance criteria or standards may be based upon (i)
earnings per share, (ii) return on average assets or (iii) return on average
equity. Performance standards shall be determined by the Committee in its sole
discretion and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated and
may be based on or adjusted for any other objective goals, events, or
occurrences established by the Committee, including earnings, earnings growth,
revenues, expenses, stock price, market share, charge-offs, loan loss reserves,
reductions in non-performing assets, return on assets, return on equity or
return on investment, regulatory compliance, satisfactory internal or external
audits, improvement or financial ratings, achievement of balance sheet or income
statement objectives, extraordinary charges, losses from discontinued
operations, restatements and accounting changes and other unplanned special
charges such as restructuring expenses, acquisition expenses including goodwill,
unplanned stock offerings and strategic loan loss provisions. Such performance
standards may be particular to a line of business, subsidiary or other unit or
may be based on the performance of the Corporation generally.
 
7.    Award Summaries
 
Each Award under the Plan shall be evidenced by an Award Summary. Delivery of an
Award Summary to each Participant shall constitute an agreement, subject to
Section 4(d) and Section 9 hereof, between the Corporation and the Participant
as to the terms and conditions of the Award.
 
8.    Other Terms and Conditions
 
(a)  Assignability.    Except to the extent permitted by Rule 16b-3 under the
Exchange Act, or Section 422 of the Code, and as otherwise provided in the Award
Summary, no Award shall be assignable or transferable except by will, the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined under the Code, and during the lifetime of a Participant, the Award
shall be



5



--------------------------------------------------------------------------------

exercisable only by the Participant or such Participant’s guardian, legal
representative or assignee under a qualified domestic relations order. In the
event that any Award is transferred as permitted by the preceding sentence, the
permitted transferee thereof shall be deemed the Award recipient hereunder.
Stock options, incentive stock options and stock appreciation rights shall be
exercisable during the transferee’s lifetime only by the Award recipient or by
the Award recipient’s guardian, legal representative or similar person.
Notwithstanding the foregoing, effective May 15, 2001, Awards under the Plan
shall not be assignable pursuant to a qualified domestic relations order, nor
shall an assignee under a qualified domestic relations order have any right to
exercise an Award hereunder.
 
(b)  Termination of Employment.    The Committee shall determine the disposition
of the grant of each Award in the event of the retirement, disability, death or
other termination of a Participant’s employment.
 
(c)  Rights As A Stockholder.    A Participant shall have no rights as a
stockholder with respect to shares covered by an Award until the date the
Participant or his nominee, or guardian or legal representative becomes the
holder of record. No adjustment will be made for dividends or other rights for
which the record date is prior to such date.
 
(d)  No Obligation To Exercise.    The grant of an Award shall impose no
obligation upon Participant to exercise the Award.
 
(e)  Payments By Participants.    The Committee may determine that Awards for
which a payment is due from a Participant may be payable: (i) in U.S. dollars by
personal check, bank draft or money order payable to the order of the
Corporation, by money transfers or direct account debits; (ii) through the
delivery or deemed delivery based on attestation to the ownership of shares of
Common Stock with a Fair Market Value equal to the total payment due from the
Participant; (iii) by a combination of the methods described in (i) and (ii)
above; or (iv) by such other methods as the Committee may deem appropriate.
 
(f)  Withholding.    Except as otherwise provided by the Committee, (i) the
deduction of withholding and any other taxes required by law will be made from
all amounts paid in cash and (ii) in the case of payments of Awards in shares of
Common Stock, the Participant shall be required to pay the amount of any taxes
required to be withheld prior to receipt of such stock, or alternatively, a
number of shares the Fair Market Value of which equals the amount required to be
withheld may be deducted from the payment. The Committee may provide for shares
of Common Stock to be withheld for tax withholding purposes in excess of the
required minimum amount but not in excess of a Participant’s maximum marginal
tax rate.
 
(g)  Restrictions on Sale and Exercise.    With respect to Employees who are
officers and directors of the Corporation for purposes of Section 16 of the
Exchange Act, and if required to comply with rules promulgated thereunder, (i)
no Award providing for exercise, a vesting period, a restriction period or the
attainment of performance standards shall permit unrestricted ownership of
Common Stock by the Participant for at least six months from the date of grant,
and (ii) Common Stock acquired pursuant to this Plan (other than Common Stock
acquired as a result of the granting of a “derivative security”) may not be sold
for at least six months after acquisition.
 
(h)  Designation of Beneficiaries.    Effective May 15, 2001, a Participant may
designate a beneficiary to receive outstanding Awards upon the Participant’s
death. If a Participant fails to designate a beneficiary, Awards that are
outstanding at the time of the Participant’s death shall be transferred to the
Participant’s surviving spouse (to the extent the Awards do not expire upon the
Participant’s death). If the Participant does not have a surviving spouse,
Awards shall be transferred to the Participant’s estate.



6



--------------------------------------------------------------------------------

 
9.    Amendments
 
The Board may amend, suspend or discontinue the Plan at any time, and prior to a
Change of Control (as defined in Section 12(b)) amend any or all Award Summaries
granted under the Plan to the extent permitted by law. Any such action of the
Board may be taken without the approval of the Corporation’s stockholders, but
only to the extent that such stockholder approval is not required by applicable
law or regulation, including specifically Rule 16b-3 of the Securities and
Exchange Commission.
 
10.    Recapitalization
 
The aggregate number of shares of Common Stock as to which Awards may be granted
to Participants, the number of shares thereof covered by each outstanding Award,
and the price per share thereof in each such Award, shall all be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without receipt of consideration by the Corporation, or
other change in corporate or capital structure; provided, however, that any
fractional shares resulting from any such adjustment shall be eliminated. The
Committee may also make the foregoing changes and any other changes, including
changes in the classes of securities available, to the extent it is deemed
necessary or desirable to preserve the intended benefits of the Plan for the
Corporation and the Participants in the event of any other reorganization,
recapitalization, merger, consolidation, spinoff, extraordinary dividend or
other similar transaction.
 
11.    No Right to Employment
 
No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation or a Subsidiary. Further, the Corporation and
each Subsidiary expressly reserve the right at any time to dismiss a Participant
free from any liability, or any claim under the Plan, except as provided herein
or in any Award Summary issued hereunder.
 
12.    Change of Control
 
(a)  A “Change of Control” of the Corporation shall be deemed to have occurred
in accordance with the Change of Control definition and standards adopted by the
Board from time to time.
 
(b)  The effect of a Change of Control on any and all Awards granted on or after
November 1, 2000 that are outstanding as of the date such Change of Control
occurs shall be set forth in the applicable Award Summaries, as may be amended
from time to time prior to the Change of Control.
 
(c)  Notwithstanding anything contained in the Plan or any Award Summary to the
contrary, the effect of a Change of Control on any and all Awards granted before
November 1, 2000 shall be determined in accordance with the terms of the Plan as
in effect prior to November 1, 2000.
 
13.    Governing Law
 
To the extent that federal laws do not otherwise control, the Plan shall be
construed in accordance with and governed by the law of the State of Delaware.



7



--------------------------------------------------------------------------------

 
14.    Supplemental Plans
 
The Board shall have the authority to adopt plans, supplemental to this Plan,
covering Employees residing outside the United States, including but not limited
to the United Kingdom.
 
15.    Savings Clause
 
This Plan is intended to comply in all aspects with applicable law and
regulation, including, with respect to those Employees who are officers or
directors for purposes of Section 16 of the Exchange Act, Rule 16b-3 of the
Securities and Exchange Commission. In case any one or more of the provisions of
this Plan shall be held invalid, illegal or unenforceable in any respect under
applicable law and regulation (including Rule 16b-3), the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provision
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Plan to be construed in compliance with all
applicable laws (including Rule 16b-3) so as to foster the intent of this Plan.
 
16.    Effective Date and Term
 
The effective date of this Plan is February 20, 2001. The Plan shall remain in
effect until terminated by the Board.



8